         Case 1:15-cv-00701-JWF Document 176 Filed 06/18/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
DOUGLAS J. HORN and CINDY HARP-HORN,

                        Plaintiffs,                               Civil Action No.
                                                                  15-cv-00701-FPG-MJR
 -against-
                                                                 Hon. Frank P. Geraci, Jr.
MEDICAL MARIJUANA, INC., DIXIE                                   Chief U.S. District Judge
HOLDINGS, LLC, RED DICE HOLDINGS, LLC,
and DIXIE BOTANICALS,                                            Voir Dire Information

                        Defendants.

1.     Short Description of the Case

       Plaintiff Douglas J. Horn brought this action to recover damages allegedly sustained when he

was terminated by his employer after testing positive for THC. Plaintiff alleges that the positive THC

test was caused by his consumption of a product called “Dixie X CBD Dew Drops 500 mg Tincture.”

Testimony will be elicited showing that defendant Medical Marijuana Inc. imported and tested the

unrefined hemp paste, and provided management, investing and consulting services, that defendant

Dixie Elixirs manufactured the product, and defendant Red Dice Holdings, LLC sold the product.

       Plaintiff’s only remaining causes of actions against the defendants are those he has styled as

“COUNT II – RICO VIOLATION” and “COUNT III – Fraudulent Inducement.” Plaintiff alleges

that he consumed the product at issue while relying on representations made by the defendants that

the product did not contain THC. Plaintiff alleges that the product did contain THC and it caused him

to test positive for THC, resulting in termination from his employment. Plaintiff claims monetary

damages against the defendants allegedly related to his termination.

       Defendants have taken the position that the plaintiff cannot recover under these causes of

action as he cannot prove that the product he consumed contained THC, that the product caused his

positive test for THC, that defendants knew that the product contained THC, that the defendants




                                                  1
              Case 1:15-cv-00701-JWF Document 176 Filed 06/18/21 Page 2 of 4




knowingly misrepresented that the product did not contain THC, or that the plaintiff relied on

representations that the product did not contain THC in deciding whether to consume the product.

2.           Name and Address of the Client

Clients:                           Dixie Holdings, LLC
                                   Denver, Colorado 80202

Corporate Representative:          Chuck Smith, Manager and/or CJ Chapman, General Counsel

3.           Name and Address of Counsel

Counsel:                           Jean-Claude Mazzola
                                   Richard E. Lerner
                                   Hanoch Sheps

                                   Mazzola Lindstrom LLP
                                   1350 Avenue of the Americas, 2nd Floor
                                   New York, New York 10019

Assistants:                        Steven Prifti, Paralegal
                                   Lucas Calderon, Paralegal

4.           List of Prospective Witnesses

Douglas Horn

     (i)        Douglas J. Horn

     (ii)       Commercial truck driver

     (iii)      195 Parker Road, Lockwood, New York 14859

     (iv)       Testimony regarding allegations made as plaintiff against the defendants in this action.

Charles S. Amodio

     (i)        Charles A. Amodio

     (ii)       CPA, CFF, MAFF, MBA at Ferraro, Amodio & Zarecki, CPAs.

     (iii)      18 Division Street, Suite 413, Saratoga Springs, NY 12866.

     (iv)       Expert testimony regarding plaintiff’s alleged claim of economic loss.




                                                      2
              Case 1:15-cv-00701-JWF Document 176 Filed 06/18/21 Page 3 of 4




Cindy S. Orser

     (i)        Cynthia S. Orser

     (ii)       Ph.D., Chief Science Officer and Lab Director of CLIP Labs

     (iii)      5946 Pacific Center Blvd, Suite 504, San Diego, CA 92121

     (iv)       Expert testimony regarding plaintiff’s inability to prove that the subject product caused

                plaintiff to fail his random urine test.

5.           Proposed Voir Dire Questions

                (i)   Are you, or is any member of your family, or any close friend, a biologist,
                      chemist, toxicologist or any other type of scientist?

                (ii) Have you, any member of your family, or any of your close friends ever been
                     charged with a marijuana-related crime or offense?

                (iii) What are your views on the legalization of marijuana, whether for medicinal
                      purposes, holistic purposes, or recreational use?

                (iv) Do you use hemp oil or hemp seed products for nutritional or medicinal
                     purposes, or wear clothes with hemp fibers?

                (v)   Do you use CBD products?

                (vi) Have you ever heard that eating a poppyseed muffin or bagel can result in
                     failing a drug test?

                (vii) Have you ever heard that eating granola bars can result in failing a drug test? 1

                (viii) What is your opinion as to the idea that a “caffeine-free” coffee or tea may still
                       contain a trace amount of caffeine? Are you aware that decaffeinated coffee has
                       caffeine in it?

                (ix) What is your understanding of the concept of margin of error in statistics? What
                     do you understand it to mean?

1
  See, “Granola Bars Contain Hemp Seeds, Army Warns,” USA Today, August 12, 2015
(available at https://www.usatoday.com/story/news/nation-now/2015/08/12/army-strong-and-
kind-bars-hemp-
seeds/31526589/#:~:text=Snacking%20%22Strong%20%26%20KIND%22%20may,drug%20tes
t%2C%20the%20Army%20says – last accessed 6/15/21)



                                                           3
          Case 1:15-cv-00701-JWF Document 176 Filed 06/18/21 Page 4 of 4




            (x)    If a company advertises a product as being fat-free, and it’s found that it’s really
                   only 99.99% fat free, would you think it a problem?

            (xi) Which would be more in line with your personality – “The devil is in the
                 details” or “Look at the big picture.”?

                                                  ***
         Is there any additional information that came to mind after you completed your written

questionnaire which may have some bearing on your service as a juror in this case?

         Is there anything else we have not touched on in our questions that you think the court or

the attorneys should know about you or your opinions in selecting a jury for this case?

                                                  ***

Dated:            June 18, 2021
                  New York, New York

                                                        Respectfully submitted,

                                                        Mazzola Lindstrom LLP


                                                        By: Jean-Claude Mazzola
                                                        Richard E. Lerner
                                                        Hanoch Sheps
                                                        Attorneys for defendant
                                                        Dixie Holdings, LLC
                                                        1350 Avenue of the Americas, 2nd Floor
                                                        New York, New York 10019
                                                        Tel: 646-216-8300
                                                        Cell: 646-250-6666
                                                        Email: jeanclaude@mazzolalindstrom.com


cc:      All parties via ECF




                                                   4
